Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/20 and 6/29/21  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa, U.S. Patent 2012/0247846 (hereinafter “Ichikawa”). 
In Reference to Claim 1: 
A work machine (Figure 1) comprising: a transmission case (5 and 7) provided on the machine body (See, Figure 1) and extending in a front-back direction of the machine body (See, Figure 1 and 4), the transmission case having mutually opposite wall portions (See, Figure 4-6); a first hydraulic unit (38) provided on the wall portions and a second hydraulic unit (P2) provided on the other wall portions (see, Figure  4-5); 
In Reference to claim 2: 
Ichikawa further discloses wherein the transmission case includes an internal member that is formed integaral with respective of the inner surfaces of the wall portions and wherein at least part of the supply passage is formed into a hole shaped oil passage by cutting the internal member (See, Figure 6; 7B is the hole portion of the oil passage; Examiner notes the claimed limitation of “by cutting the internal member” is a product-by-process limitation and therefore is not afforded any patentable weight in an apparatus claim; “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See, MPEP Section 2113). 
In Reference to Claim 3: 
Ichikawa further discloses wherein the supply passage includes the hole-shaped oil passage, and an in-pipe oil passage in form of a pipe-shaped member. (See, Figure 
In Reference to Claim 4: 
Ichikawa further discloses wherein the hole-shaped oil passage extends from either one of the one and the other of the wall portions, and wherein the pipe-shaped member extends from the other one of the one and the other of the wall portions to an end of the hole-shaped oil passage. See, Figure 6 which illustrates this exact concept. 
In Reference to Claim 6: 
Ichikawa further discloses wherein a support section is provided above the supply passage for supporting a clutch shaft of a multi-disc clutch mechanism that is configured to hydraulically permit or block transmission of a driving force. See, Paragraph [00129] and Figure 5; the paragraph discloses the area identified as “F” in Figure 5 is a speed change mechanism featuring a clutch.
In Reference to Claim 7: 
Ichikawa further discloses wherein a front-wheel drive shaft is provided below the supply passage, front wheel drive shaft being configured to transmit a driving force from the transmission case to the front wheel. See, Figure 1 and See also Paragraph [00131] which disclose a front wheel drive shaft for powering the front wheels. 
In Reference to Claim 8: 
Ichikawa further discloses wherein at least one of the first unit and the second hydraulic unit is attached to an outer surface of the wall portion associated therewith . 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to disclose wherein the hydraulic units are defined as a filter and a valve unit. The prior art of record discloses where one unit is a filter, however the other unit opposing the filter is the pump, not a valve. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S Patent Publication 2016/0091078 and U.S. Patent 5,823,825 both disclose a work machine which are capable of meeting the claim limitations found in Applicants claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745